Citation Nr: 9915748	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  97-27 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Evaluation of lumbar paravertebral myositis, lumbosacral 
strain, lumbosacral sprain, with degenerative joint disease 
of the lumbosacral spine, currently rated as 20 percent 
disabling.

2.  Entitlement to an effective date prior to May 31, 1979 
for service connection for lumbar paravertebral myositis, 
lumbosacral strain, lumbosacral sprain, with degenerative 
joint disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from December 1955 to 
September 1975 and from February 1985 to March 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1996 rating decision of the San Juan, 
Puerto Rico Department of Veterans Affairs (VA) Regional 
Office (RO) in which it established service connection for 
lumbar paravertebral myositis, lumbosacral strain, 
lumbosacral sprain, with degenerative joint disease of the 
lumbosacral spine, assigned a 20 percent disability 
evaluation and effectuated the award as of May 31, 1979.

Preliminary review of the record indicates that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his back disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  The RO 
determined that the case did not present such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
is precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998) in the first 
instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  Lumbosacral strain with degenerative disc disease is 
manifested by objective evidence of limitation of motion of 
the lumbar spine with pain, subjective complaints of low back 
pain and weakness, pain and numbness in lower left extremity, 
and CT evidence of degenerative joint disease of the 
lumbosacral spine.  The functional impairment is no more than 
moderate.
 
2.  The veteran's original claim for service connection for a 
back disability was received by the RO on May 31, 1979.


CONCLUSIONS OF LAW

1.  Lumbar paravertebral myositis, lumbosacral strain, 
degenerative joint disease of the lumbosacral spine is no 
more than 20 percent disabling.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.3, 4.7. 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (1998).

2.  An effective date prior to May 31, 1979 for the award of 
service connection for a back disability is not warranted.  
38 U.S.C.A. §§ 5101 (a), 5107, 5110 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Evaluation

The Board finds that the veteran's claim for an evaluation in 
excess of 20 percent for lumbar paravertebral myositis, 
lumbosacral strain, degenerative joint disease of the 
lumbosacral spine is well grounded within the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).  Where the claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of an evaluation for the 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher evaluation and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 
225 (1995).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been requested by the VA or associated with his 
claims folder, are available.  The Board accordingly finds 
that the duty to assist, as mandated by of 38 U.S.C.A. 
§ 5107(a)(West 1991), has been satisfied.

The Board notes that this issue arises from a claim for 
service connection for a low back disability.  The Board has 
continued the issue as entitlement to an increased 
evaluation.  The veteran is not prejudiced by this naming of 
the issue.  The Board has not dismissed any of the issues and 
the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue has been 
phrased.  It also appears that the Court has not provided a 
substitute name for the issue.  In reaching this 
determination, the Board has considered whether staged 
ratings should be assigned.  We conclude that the condition 
addressed has not significantly changed and the uniform 
rating is appropriate in this case.  Fenderson v. West,  12 
Vet. App. 119 (1999).

At his July 1975 retirement examination, the veteran reported 
recurrent back pain and noted that he had been hospitalized 
for a pulled back muscle during service.  The evaluation of 
the spine was normal; however, the physician remarked that 
the veteran had recurrent back pain secondary to a pulled 
muscle for which he was hospitalized with no complications 
and no sequelae.

A May 1977 VA medical record indicates that the veteran was 
seen complaining of numbness in the left leg and pain in the 
lower left back.  The diagnosis was arthritis.  VA medical 
records from April 1979 to June 1979 shows that the veteran 
was seen complaining of back pain after bending over, and 
reported a similar episode occurred in 1967 during service.  
Evaluations revealed moderate muscle spasm of the 
paravertebral muscle and mild tenderness to palpation in the 
same area.  The assessments included low back pain, rule out 
acute muscle strain, bilateral paravertebral lumbosacral 
myositis, and intractable lumbosacral myositis.  An April 
1979 x-ray evaluation revealed possible minimal posterior 
narrowing of the disc space between L5 and S1.

An August 1981 private medical record shows that the veteran 
was treated for residual low back pain post lumbosacral 
strain and provided a lumbosacral support.

Service medical records from the veteran's second period of 
service from 1985 to 1991 reveal that the veteran was seen on 
multiple occasions complaining of back pain.  The veteran 
consistently reported recurrent low back pain for 22 years 
since 1968 during service.  The diagnoses included chronic 
low back pain, mechanical chronic low back pain, myofascial 
back pain, and degenerative joint disease.  At his March 1991 
retirement examination, the veteran complained of recurrent 
low back pain and reported his hospitalization for a pulled 
back muscle during service.  The diagnosis included 
degenerative joint disease of the lumbar spine with no 
radiculopathy.

At a March 1993 VA examination, the veteran complained of 
recurrent, progressively worsening back pains exacerbated 
with prolonged sitting and driving since service.  The 
examiner noted that x-rays revealed osteoarthritis, 
spondylosis, and congenic (sic) disease of the spine.  On 
evaluation, an abnormal erect posture with a left limp gait 
was noted.  There was mild dorsal lateral deviation of the 
spine.  There was tenderness to pressure with moderate spasm 
of the lower dorsal and paravertebral musculature and painful 
limited back movement.  Range of motion exercises revealed 
flexion to 80 degrees, lateral flexion to 20 degrees, and 
bilateral rotation to 30 degrees.  Straight leg raises and 
knee extensions elicited back pain at 70 degrees and 160 
degrees bilaterally.  No radicular signs were noted.  The 
diagnosis was lumbar paravertebral myositis.  A 
contemporaneous x-ray of the lumbosacral spine revealed 
degenerative joint disease and muscle spasm.

At an April 1998 VA examination, the veteran complained of 
moderate constant low back pain with electricity-like 
feelings in his legs.  On evaluation, range of motion 
exercises revealed forward flexion to 75 degrees, backward 
extension to 20 degrees, and lateral flexion and rotation to 
20 degrees both directions.  The examiner noted that there 
was mild objective evidence of painful motion in all 
movements of the lumbar spine.  No evidence of muscle spasm, 
tenderness to palpation or weakness of the legs were noted.  
Straight leg raising was normal; there was abnormal gait 
cycle; there was no atrophy; and the knee and ankle jerks 
were 1+ and symmetric.  The veteran reported that he could 
not do yard work.  He was a mailman, had lost 8 or 9 days of 
work and complained of worsening pain.  The diagnosis was 
degenerative joint disease of the lumbar spine as evidence by 
an October 1997 CT scan. 

The veteran maintains that his back disability merits a 
higher evaluation as it has progressively worsened over the 
years.  The veteran contends that he experiences constant 
pain in his low back with loss of sensation mainly in his 
left leg and that he treats these symptoms with heatpacks.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
disease with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced invertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm with little 
intermittent relief.  38 C.F.R. Part 4, Code 5293 (1998).  
Lumbosacral strain with muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position warrants a 20 percent evaluation.  A 40 
percent evaluation would be appropriate when there is severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space (Diagnostic Code 5295), or 
severe limitation of lumbar motion (Diagnostic Code 5292).  
Id.  The myositis is rated on the basis of limitation of 
motion.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1998), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown,  8 Vet. App. 
202 (1995).

The veteran's symptoms in recent years have included low back 
pain, occasional muscle spasms, listing of the spine, 
subjective complaints of radiation of pain in his legs, and 
restricted limitation of motion due to pain with x-ray 
evidence of degenerative joint disease of the lumbar spine.  
His most recent VA examination revealed a restricted range of 
motion and movement of the lumbar spine due to pain, and CT 
scan evidence of degenerative joint disease.  However, it 
must be remembered that the current evaluation contemplates a 
moderate functional impairment due to either limitation of 
motion, disc disease, the functional equivalent of moderate 
limitation of motion.

The veteran is competent to report his symptoms.  However, he 
has not provided any basis to award an evaluation in excess 
of 20 percent.  The veteran has reported that he has pain.  
The Board does not doubt his statement.  The mere presence of 
pain is not the controlling factor.  Rather, it is the 
functional impairment that results from that pain.  The 
evidence reflects that he continues to work and that there is 
no more that infrequent lost time to his disability.  See 
38 C.F.R. § 4.1 (1998).  There has been some evidence of 
spasm, but that is specifically contemplated in a 20 percent 
evaluation for strain.  The examiner has noted that there is 
pain with motion.  However, he retains remarkably good range 
of motion of the back.  In fact, the 1998 examiner noted that 
pain started only at the last degree of motion.  This 
reflects that he functional impairment is not significantly 
limited by painful motion.  Other functional impairments were 
similarly missing.  There was no evidence of weakness, 
musculature of the back was normal and the record establishes 
that there was no atrophy.  38 C.F.R. § 4.40.  There was no 
evidence of more motion that normal and the veteran has not 
detailed excess fatigability.  The fact that he may be unable 
to perform yard work is not a basis to grant an evaluation in 
excess of 20 percent.  In regard to his work as a mailman 
clerk, the examiner noted that the veteran did not reference 
functional impairment other than some lost time and increased 
pain.

In regard to possible disc disease and strain, the VA must 
consider manifestations appropriate to the site of the 
diseased disc and the other manifestations contemplated in 
diagnostic codes 5293 and 5295.  Straight leg raising was 
normal in 1998, the knee jerks were 1+ and the ankle jerks 
were 1+.  The 1998 examiner described mild evidence of 
painful motion which is categorically inconsistent with 
severe or pronounced disc syndrome or severe functional 
impairment.  In 1993, straight leg raising produced back pain 
at 70 degrees and knee extension produced pain at 160 
degrees; however, there were no radicular signs.  There has 
never been evidence of a positive Goldthwaite's sign, 
description of a severe strain, marked limitation of motion 
or abnormal mobility on forced motion.  Although there has 
been some evidence of lateral deviation of the dorsal spine, 
it was described as mild and did not involve listing of the 
whole spine.  The fact that there are changes on X-ray 
examination are insufficient to grant an evaluation in excess 
of 20 percent when the entire disability is considered.  We 
also note that the 1998 examination disclosed no evidence of 
discogenic disease, a bulging disc, or disc herniation.  

Clearly the veteran is competent to report his symptoms.  
However, the Board concludes that the most probative evidence 
is that evidence generated by skilled professionals.  Such 
probative evidence reflects that there is no more than a 
moderate functional impairment.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.

II.  Earlier effective date

The Board notes that the RO denied the veteran's claim for 
service connection for a back disability in an August 1979 
rating decision.  The veteran did not appeal.  The veteran 
again filed a claim for a back disability in 1991, and the 
RO, in a March 1996 rating decision, granted service 
connection for lumbar paravertebral myositis, lumbosacral 
strain, lumbosacral sprain with degenerative joint disease 
and assigned a 20 percent disability evaluation effective 
from May 31, 1979, except for the veteran's period of active 
service from February 1985 to March 1991. 

The veteran and his representative assert on appeal that the 
appropriate effective date for award of service connection 
for his back disability should be May 5, 1977, the date he 
was treated at the VA for a back disability.  

Unless otherwise specifically provided in Chapter 51 of Title 
38 of the United States Code, the effective date of an award 
based on an original claim shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
application therefor.  38 U.S.C.A. § 5110(a) (West 1991 & 
Supp. 1998).  The effective date of an award of disability 
compensation to a veteran shall be the day following the date 
of discharge or release if application therefor is received 
within one year from such date.  38 U.S.C.A. § 5110(b)(1) 
(West 1991 & Supp. 1998).  Under these provisions, a specific 
claim in the form prescribed by the Secretary of Veterans 
Affairs must be filed in order for disability benefits to be 
paid to any individual under the laws administered by the VA.  
38 U.S.C.A. § 5101 (a); 5110 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.151 (1998).  Both of these statutes clearly 
establish that an application must be filed.  Wells v. 
Principi, 3 Vet. App. 307 (1992).  The implementing 
regulation clarifies this to mean that the effective date of 
an award of service connection will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(2)(i) (1998).

Unless an exception provides otherwise, an award of VA 
benefits may not have an effective date earlier than the date 
the RO received the particular formal application for which 
the benefits were granted. 5110(a) (West 1991); Washington v. 
Gober,  10 Vet. App. 391 (1997).

The Board observes that the veteran retired from active duty 
in September 1975.  The evidence of record shows that the 
veteran was seen complaining of back pain at a VA facility in 
May 1977.  The diagnosis was arthritis.   However, the RO did 
not receive a completed Veteran's Application for 
Compensation or Pension (VA Form 21-526) in which the veteran 
sought service connection for a back disability until May 31, 
1979, approximately 2 years after the May 1977 VA treatment.  

The law is clear that, absent some recognized exception, an 
award of VA benefits may not have an effective date earlier 
than the date VA received the particular formal application 
for which the benefits were granted. 5110(a) (West 1991).  In 
this case, that was May 31, 1979, the effective date 
currently assigned.

The veteran is not assisted by provisions which recognize 
reports of VA examinations or treatment records as informal 
claims in some instances, 38 C.F.R. §§ 3.155 and 3.157 
(1998).

Section 3.155(a) provides in pertinent part that any 
communication or action from a claimant, indicating an intent 
to apply for benefits under the laws administered by the VA, 
may be considered an informal claim.  Such an informal claim 
must identify the benefit sought.  The May 1977 report of 
treatment does not satisfy the requirements for an informal 
claim because the veteran requested treatment, and not 
compensation benefits.  An intent to apply for compensation 
benefits is not demonstrated in the records.

An analysis of 38 C.F.R. § 3.157 indicates that this 
regulation does not benefit the veteran in his claim.  Under 
§ 3.157(a), a report of examination or hospitalization may be 
accepted as an informal claim for benefits if it meets the 
requirements of § 3.157(b).  Under 38 C.F.R. § 3.157(b)(1) 
(1998), once a formal claim for compensation has been allowed 
or a formal claim for compensation disallowed for the reason 
that the service-connected disability was not compensable in 
degree, receipt of outpatient, hospital examination, or 
admission to a VA or uniformed services hospital will be 
accepted as receipt of a claim based on the date of the 
outpatient treatment, hospital examination, or admission to a 
VA or uniformed services hospital.  The provisions of this 
paragraph apply only when such reports relate to examination 
or treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.

In the instant case, there had not been a prior allowance or 
disallowance of a formal claim for compensation or pension at 
the time of the hospitalization.  Therefore, the veteran's 
May 1977 treatment report could not be accepted as an 
informal claim under 38 C.F.R. § 3.157.  Crawford v. Brown, 5 
Vet. App. 33 (1993).  

The veteran did not file a claim prior to May 1979.  
Therefore, the Board finds that May 31, 1979, the date of 
receipt of the veteran's original claim, is the appropriate 
effective date for the award of service connection for his 
back disability.  38 U.S.C.A. § 5110(b)(1) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.400(b)(2)(i) (1998).  Accordingly, the 
benefit sought on appeal is denied.



ORDER

An effective date prior to May 31, 1979 for the award of 
service connection 
for the veteran's low back disability is denied.  An 
evaluation in excess of 20 percent for lumbar paravertebral 
myositis, lumbosacral strain, degenerative joint disease of 
the lumbosacral spine is denied.





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

